'' . ·,   ..'                                                                                                                                                                                               / /r;
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                           Pagel of!


                                                       UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRJCT OF CALIFORNIA

                                    United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                                        V.                                                              (For Offenses Committed On or After November I, 1987)


                                  Hipolito Hernandez-Gomez                                                                                     -----·~······· ___ ,.,_.,______
                                                                                                                        Case Number: 3:19-mj-23592
                                                                                                                                                                                               -
                                                                                                                                                              r;c:, ~ ;     r::: -r~~
                                                                                                                       =~!:1.~                                    ..'.C:J

                                                                                                                                                                             7
                                                                                                                                                  riai (


          :::::F:::;T~o.                             88753298


            12:1 pleaded guilty to count(s) .---:l_of_C..:..om-2p.::.:la_in_t_ _ _ _ _ _ _ _ _ _ _-l.\~!;l:9;;;u;;;t;;;;~1"',r-·ii'.;;;;;:•..
                                                                                                                                              .
                                                                                                                                           "'..
                                                                                                                                                        cCitRf;:;i;°.;;i::~~;f\\;riI
                                                                                                                                              \r"'n,,,,,,,...                                ~N..
                                                                                                                                                           : ,_·'-"'_·r,_;,,_,,;,;:.~";;,,;~•... r/,.,.,¢
            •    was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                           Nature of Offense                                                                                            Count Number(s)
          8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                                  1

            •    The defendant has been found not guilty on count(s)
                                                                                                           -------------------
            •    Count(s)
                                 ------------------                                                           dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                                \

                                               1~     TIME SERVED                                              • ________ days
            12:1 Assessment: $10 WAIVED         IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                  Wednesday, September 4, 2019
                                                                                                                  Date of Imposition of Sentence

                             J/ i/1
                           /J / 1 f /J
          Received // ,:&l.f C.,,J!_.,L.,f_ C
                           DUSM
                                                                                                                  HJilLQ.~OCK
                                                                                                                  UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                                3:19-mj-23592
